Citation Nr: 1038047	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  08-23 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability evaluation for service-
connected residuals of 1st  and 2nd lumbar vertebrae fractures, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from April 1946 to March 1948.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The appeal was remanded by the Board in June 2010 to schedule a 
hearing.  A Travel Board hearing was held in August 2010 before 
the Acting Veterans Law Judge signing this decision.  A copy of 
the transcript is contained in the file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board notes that service connection was initially established 
by rating action in December 1948 for a lower dorsal/lumbar spine 
injury and a 10 percent rating was assigned.  By rating action in 
February 1949 the condition was recharacterized as sacro-iliac 
injury and weakness, residuals of fractures of L1 and L2, and the 
rating was increased to 40 percent.  By rating action in January 
1954 the rating was changed to 10 percent effective from March 
1954 and has remained in effect since that time.

In February 2007 the Veteran filed an increased ratings claim for 
his service connected back disorder.  

An April 2006 letter from B. Theo Mellion, PhD., M.D., revealed 
the Veteran underwent an L4-L5 decompression approximately 11/2 
years prior which offered no improvement to radiating pain in his 
lower back and buttocks.  A June 2006 letter from Dr. Mellion 
noted the Veteran was 7 weeks status post removal of L4-L5 
hardware, and L3 through L5 decompression and fusion.  His pain 
in the lower back and radiating leg pain was apparently 
completely resolved, and he was noted to be doing extremely well.  
No follow-up was scheduled.  

A November 2006 letter from Dr. Mellion noted that the Veteran 
had fallen backwards down some stairs 2 to 3 months prior at 
which time he began complaining of sharp pain in the lower back 
radiating into the paraspinal region and left buttock and hip.  
X-rays revealed pedicle screws at L3, L4, and L5 on the right, 
and L3 and L4 on the left.  There was no evidence of any screw 
loosening, displacement or hardware failure.  Aside from diffuse 
osteopenia and spondylosis, there was no evidence of any 
significant abnormalities.  

A March 2007 Kansas Spinal Hospital surgical report noted that 
the Veteran underwent an epidural trial catheter placement for a 
permanent dilaudid pump implantation for a failed lumbar surgery 
syndrome, and for chronic low back pain. The physician was 
Gregory Meister, M.D.

At a June 2007 VA examination the examiner noted postoperative 
residuals at L3 and L4 with minimal reverse listhesis; and, a 
slight decrease in height of the vertebral body of L2 which was 
regarded as an old change.  There were some hypherthrophic 
changes present, but no recent osseous abnormality was noted.    

Regarding the service connected back disorder; the examiner noted 
a healed compression fracture of the thoracolumbar spine with no 
residuals.  The compression fractures associated with the service 
connected 1st and 2nd lumbar vertebrae did not impact the ROM of 
the thoracolumbar spine.  The examiner further noted that no 
medical opinion had been requested.

In July 2007, Dr. Meister noted that the Veteran suffered a 
debilitating back injury in service in 1947 which became 
progressively worse over the years.  He ultimately underwent 
lumbar spine surgeries in 2004 and 2006; and, an intrathecal 
infusion implantation with spinal catheter in April 2007.  Dr. 
Meister opined that serious reconsideration should be given to 
the 0 percent of disability assigned to the Veteran in light of 
his history, injuries, and lumbar spine surgeries.  

At a November 2008 personal hearing at the RO the Veteran 
testified that his back disorder had worsened. 

At a March 2009 VA examination the examiner noted the claims file 
was not requested, nor was a medical opinion requested.  The 
issue was an increase rating for residuals of 1st  and 2nd lumbar 
vertebrae fractures originally occurring in a 1946 injury.  His 
lower back pain had been getting worse over the last year.  The 
Veteran had a dilaudid pump installed since May 2007 with little 
relief.  He had been seen by primary care and physical therapy 2-
3 times a year.  The examiner noted no recent history of 
hospitalization or surgery and no trauma to spine. 

The Veteran reported constant moderate pain with no radiation, 
flare-ups, or incapacitation in the paralumbar area L1-L5.  The 
examiner noted a normal spinal curvature, posture and head 
position.  The examiner noted degenerative and postsurgical 
changes of the lumbar spine which were stable as compared to the 
previous examination.  He noted old compression deformity of T12, 
L1 and L2, and trace retrolisthesis of L2 on L3 also unchanged.  
The diagnosis was degenerative disc disease of lumbar spine and 
x-ray evidence of old compression deformity of T12, L1 and L2 
unchanged from the previous examinations.

During the August 2010 Travel Board hearing the Veteran testified 
that the symptomatology associated with his service connected 
lower back disorder had worsened since his last VA examination in 
March 2009.

It is now well-settled that the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability, in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The medical evidence in the instant case does not contain any 
medical opinions which would differentiate between the 
symptomatology associated with the Veteran's service connected 
residuals of 1st  and 2nd lumbar vertebrae fractures and the 
symptomatology associated with the Veteran's age related 
degenerative disc disease, or his subsequent back injuries.  The 
VA examinations in July 2007 and March 2009 did not contain any 
medical opinions which separated the symptomatology associated 
with the service connected disability and the nonservice 
connected disability, or assigned a percentage of disability to 
either.  

In addition, the Court has held that where the Veteran claims 
that a disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the current 
state of the condition, the VA must provide a new examination.  
Olson v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle 
v. Derwinski, 2 Vet. App. at 632.  The Board also finds that 
additional evidentiary development is necessary before a decision 
can be rendered in this case.  The most current evidence in the 
claims folder pertaining to the severity of the Veteran's 
service-connected lower back disorder do not contain any 
substantive findings other than the presence of x-ray evidence of 
old fractures of L1 and L2.  The Veteran should be provided a VA 
examination to determine the current severity of his service-
connected fracture, 1st and 2nd lumbar vertebrae disability.  VA 
is generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  This duty to assist includes 
conducting a thorough and comprehensive medical examination, 
especially where the available evidence is too old or offers an 
inadequate assessment of the Veteran's current condition.  
Robinette v. Brown, 8 Vet. App. 69, 76 (1995); Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993).  The record contains no 
evidence addressing the severity of his service-connected 
fracture, 1st and 2nd lumbar vertebrae.  

An examination is necessary to determine the symptomatology 
solely attributable to the Veteran's service-connected residuals 
of 1st  and 2nd lumbar vertebrae fractures.  The Veteran has been 
diagnosed with several other back disorders throughout the claims 
period, including degenerative disc disease and residuals of 
interceding back injuries.  While the Board may not compensate 
the Veteran for non service-connected disorders, it is precluded 
from differentiating between symptomatology attributed to a 
nonservice-connected disability and a service- connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), 
citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Hence, 
during the scheduled VA orthopedic examination, the examiner 
should distinguish between symptoms related to the Veteran's 
service-connected residuals of 1st  and 2nd lumbar vertebrae 
fractures and his nonservice-connected back disorders if 
possible.

Based on a review of the record, the Board finds that to give the 
Veteran every consideration with respect to the present appeal 
additional action is required.  The Board regrets that such 
action will result in additional delay in the appellate process.

Accordingly, the case is REMANDED to the RO for action as 
follows:

(Please note, because this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009), 
expedited handling is required.)

1. The RO should send to the Veteran and 
his representative a letter requesting that 
the Veteran provide sufficient information, 
and if necessary, authorization, to enable 
it to obtain any additional evidence 
pertinent to the claim for a higher rating 
for residuals of 1st and 2nd vertebrae 
fractures that is not already in the claims 
file.  

2. If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159.  All records and responses received 
should be associated with the claims file.  
If any records sought are not obtained, the 
RO should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.  

3.  The Veteran should be afforded an 
examination with appropriate specialist to 
determine the present severity of his 
service-connected residuals of 1st and 
2nd lumbar vertebrae fractures.  The 
claims folder and a copy of this remand 
should be made available to the examiner in 
conjunction with the examination.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
should specifically differentiate 
between symptoms attributable to the 
Veteran's service connected residuals 
of 1st and 2nd lumbar vertebrae 
fractures, and other non-service 
connected back disabilities.  A clear 
rationale for all opinions would be helpful 
and a discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  

In addressing the above the current nature 
and severity of the Veteran's service 
connected residuals of 1st and 2nd lumbar 
vertebrae fractures, the examiner is 
requested to explain the medical rationale 
for any conclusions and discuss any 
relevant service and post- service 
treatment records.  It is reiterated that 
the examiner should distinguish, to the 
extent possible, symptoms and signs due 
to residuals of 1st and 2nd lumbar 
vertebrae fractures, and any other 
nonservice-connected back condition 
that may be present.  The manifestations 
of the service connected residuals of 1st  
and 2nd  lumbar vertebrae fractures (if any) 
should be set forth in such a way as to 
allow a higher rating to be assigned if 
indicated.

4. The Veteran should be notified that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran does 
not report for the aforementioned 
examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

5.  Following any other indicated 
development, the RO should readjudicate the 
claim.  If any benefit is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
B. MORTON 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. § 
20.1100(b) (2009).


